Citation Nr: 0201808	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 10, 1996, 
for compensation under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 and assigned an 
effective date of July 10, 1996.  The veteran now challenges 
the effective date.

A videoconference hearing was held before the undersigned 
Board member in November 2001.  A transcript of hearing 
testimony is of record and the case is ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran underwent a surgical procedure in August 
1991, the results of which ultimately led to the grant of 
benefits under 38 U.S.C.A. § 1151.

3.  On July 10, 1996, the veteran's initial claim for 
38 U.S.C.A. § 1151 benefits was received by VA; by rating 
decision dated in March 2000, such benefits were granted 
effective July 10, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 10, 1996, for compensation under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of compensation by reason of 
38 U.S.C.A. § 1151 will be the date the injury or aggravation 
was suffered if the claim is received within one year after 
that date; otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i) (2001) (emphasis added).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than July 10, 1996, for the grant of 
compensation benefits under § 1151.  Specifically, he asserts 
that the effective date should be the date he underwent the 
surgery, the results of which ultimately led to the grant of 
§ 1151 benefits.  At a hearing before the Board, he reported 
that he underwent surgery in August 1991 and never fully 
recovered.  He related that he waited so long to file a claim 
because he did not have a full understanding of what was 
required.  He was told he could file a lawsuit but decided 
not to go that way.  He talked to the VA hospital and when 
nothing different was being done decided to file a claim to 
get some help because he could no longer work.  He stressed 
that he was never told he could file a claim 

After a review of the evidence of record, the Board finds 
that the veteran's claim for an earlier effective date must 
be denied.  Specifically, because the veteran did not file 
the claim for § 1151 benefits within one year, there is no 
basis on which to assign an evaluation back to the time of 
his surgery in August 1991.  Of note, there was no 
correspondence from the veteran indicating an intent to file 
a claim for § 1151 benefits until he filed the claim on July 
10, 1996, nor are there VA medical records associated with 
the claims file which could be construed as a intent to file 
a claim.  In fact, there are no hospital records associated 
with the claims file from the time the veteran underwent 
surgery in August 1991 until he filed his claim in July 1996.  
While the Board is sympathetic to the veteran's assertions, 
there is simply no basis on which to establish an earlier 
effective date as requested by the veteran.  

Given that there is no legal basis for assignment of an 
effective date from the date of the surgery, and that there 
is no legal basis on which to grant an effective date prior 
to July 1996, the Board finds that the date of July 10, 1996, 
is correct and there is no legal basis for an effective date 
prior to that date.  Accordingly, the claim for an earlier 
effective date for the award of § 1151 benefits must be 
denied.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records, including hospital records.  Moreover, the veteran 
was provided with an opportunity to provide testimony at a 
hearing before the Board in November 2001.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to an effective date earlier than 
July 10, 1996, for compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-
at-law or a VA accredited agent to charge you a fee for 
representing you

 

